Citation Nr: 1728318	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  11-14 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for a low back strain, rated as 10 percent prior to November 7, 2013.

2.  Entitlement to an increased disability rating for a low back strain rated as 40 percent since November 7, 2013.

3.  Entitlement to a compensable rating for a right ilium scar prior to September 28, 2011.

4.  Entitlement to an increased disability rating for a right ilium scar evaluated as 10 percent disabling since September 28, 2011.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1988 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The claim was certified to the Board by the Waco, Texas RO.  

In a December 2013 rating decision the rating for a chronic low back strain was increased to 40 percent effective November 7, 2013.  In an April 2014 rating decision the rating for a right ilium scar was increased to 10 percent effective September 28, 2011.  As the assigned ratings do not represent the maximum ratings available, the claims remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The record raises the issue of entitlement to service connection for lower extremity radiculopathy secondary to a low back strain.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  The Veteran's claim for an increased rating for a right ilium scar was received on June 20, 2008.  Since that date the scar has been painful, but singular in nature, and not productive of any limitation of function in the affected area.

2.  Prior to November 7, 2013, the Veteran's low back strain was manifested by more than 60 degrees of thoracolumbar motion, by a combined range of thoracolumbar motion greater than 120 degrees, and it was not manifested by evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

3.  Since November 7, 2013, the Veteran's low back strain has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no greater, for a right ilium scar have been met for the period since June 20, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

2.  The criteria for a rating in excess of 10 percent for a low back strain prior to November 7, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2016).

3.  The criteria for a rating in excess of 40 percent for a low back strain since November 7, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Disability Ratings

Disability ratings are determined by application of the criteria in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  

Right ilium scar

The provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804 provide for a 10 percent evaluation when there are one or two scars that are painful or unstable.  A 20 percent rating is warranted for three or four scars that are painful or unstable.  Note (1) defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that if one or more scars were both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  According to Note (3), scars rated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive evaluation under this diagnostic code when applicable.

Under Diagnostic Code 7805, scars can be rated on the basis of limitation of function of the affected area.

The Veteran has asserted that he should be assigned a higher rating for his one linear, painful, but not unstable, scar because the symptoms he experiences are worse than the rating assigned.

The Board notes that the Veteran's scar had been previously evaluated under Diagnostic Code 7805, and has been most recently evaluated under Diagnostic Code 7804.  The Board also notes that the Veteran is service-connected and receiving compensation for three additional right hip disorders.

Prior to September 28, 2011

The Veteran filed a claim for an increased rating for a right ilium scar on June 20, 2008.  The record shows that the scar resulted from a right hip stab wound in 1989.  

In a September 2008 private medical record it was noted that pain was present on examination of the right hip stab wound.

In a September 2008 VA joint examination of the right hip stab wound, the examiner noted that the Veteran reported constant, crushing, aching and sharp pain in the front of the right hip, which traveled down to the right leg.  The Veteran reported being able to function with medication during the pain.  Physical examination revealed a level scar at the right anterior and superior ilium/lower abdomen measuring about 3 centimeters by 1.5 centimeters.  The scar was hyperpigmented, and less than six square inches in size.  There was abnormal texture measuring less than six square inches. There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation or hypopigmentation.

Private medical records from August through mid-November 2009 diagnose right inguinal pain from stabbing from the past, and note continuous hip pain, at times on a pain scale of 7/10, with work days missed due to hip pain, and physical therapy treatment for the hip pain from August 2009 through mid-November 2009.

A May 2011 private medical record noted hip pain requiring a cane for ambulation; that the Veteran took pain medications on a daily basis.  The physician noted that the Veteran's treatment and care had begun in August 2009.  The appellant noted that his pain was sometimes so severe that he required bedrest one to two days per week.  

At a September 2011 VA examination Veteran reported 6-7/10 pain in the wound area with prolonged walking, standing, or sitting.  Flare-ups reportedly raised the pain level to 10/10.  Physical examination revealed tenderness to the anterior superior iliac spine in the area of the scar.  There was no subcutaneous defect or loss of tissue. There did appear to be some palpable tender scar tissue that was subcutaneous to the physical scar on the skin. There was a scar over the anterior superior iliac spine crest that measured 3 centimeters by 0.1 centimeters. The scar was highly mobile and did not adhere to the underlying tissue. There was no keloid formation, hypertrophy, or subcutaneous tissue loss. The scar did not restrict motion, and the scar itself was non-tender, though deep palpation elicits pain in the area.

A September 2012 VA examination diagnosed a residual scar in the right ilium area.  The examiner noted one painful scar, no unstable scars, and no scars that were both painful and unstable.  This linear scar on the anterior trunk was measure to be 4 centimeters in length by 2 centimeters in width. A superficial non-linear scar on the anterior trunk measured 8 square centimeters.  It was also noted that there was a penetrating muscle injury due to the deep, stab wound.  The examiner also recorded that the Veteran used a cane constantly in normal mode of locomotion.  The examiner also found that the Veteran's work as a bank team manager was impacted in that he was having problems after prolonged sitting.

The Veteran's lay statements of September 2008, August 2011, and that of his spouse in in August 2011 stated that the hip pain had been continuous since service, had worsened since service, and had caused difficulty with activities of daily living and at work because the sitting caused more pain.

A November 2013 VA examination diagnosed a right ilium (pelvis) scar and recorded lateral right hip pain and anterior pain on a pain scale of 5-8/10.  The examiner also noted that activities of daily living and the Veteran's job were not limited due to the scar itself.

An October 2016 VA disability benefits questionnaire completed by the Veteran's private physician, described the scar as a deep, linear scar measuring three centimeters in length as visible from the surface, and at least 20 centimeters deep at the time of injury as reported by the Veteran.  The physician also noted constant pain on a pain scale of 8/10 with prolonged walking or sitting; and that the Veteran needed to stretch every 15 minutes of sitting while at work.  The examiner also noted that the right lower extremity became mildly weak after the 1988 injury.  A prior July 2015 VA disability benefits questionnaire from the same doctor recorded the same findings.

An October 2016 VA medical record assessed right hip pain due to a stab wound in the 1990s with primary pain in the right hip.

The Veteran is competent to report experiencing an in service injury and resultant symptoms of diminished functionality and pain as they are conditions which are readily identifiable features that are capable of lay observation.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Based on the foregoing, the Board finds that the Veteran's right ilium scar has been manifested by pain since the date of his June 20, 2008 claim.  Hence, a 10 percent rating is in order from that date.  The Veteran has not, however, demonstrated and the record does not show that there are three or four painful or unstable scars, and as such a 20 percent disability rating is not warranted under Diagnostic Code 7804.  Moreover, the scar itself is not shown to be manifested by any functional impairment beyond that contemplated by the scar or the ratings assigned to separate disabilities in that area.  Therefore, the evidence of record preponderates against a finding that the criteria for a rating in excess of 10 percent have been met.  


Low Back Strain 

The Veteran asserts that his low back strain warrants a higher rating in excess of 10 percent prior to November 7, 2013, and in excess of 40 percent since November 7, 2013.  A lumbar strain is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237. Under that Code a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or when the combined range of thoracolumbar motion is greater than 120 degrees but not greater than 235 degrees; or when there is evidence of muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a

A 20 percent disability rating is assigned for forward thoracolumbar flexion greater than 30 degrees but not greater than 60 degrees; or for a combined range of thoracolumbar motion not greater than 120 degrees; or when there is evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   Id.

A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.   Id.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), Plate V (2016).  

Each range of motion measurement to the nearest five degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4) (2016).  

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3) (2016).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2016).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans Claims also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Diagnostic Code 5243 provides that an intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  As the appellant is not service connected for an intervertebral disc syndrome this Diagnostic Code is not applicable.   

Prior to November 7, 2013

The Veteran filed a claim on June 20, 2008 for an increased disability rating for a low back strain due to worsening of pain.

At a September 2008 VA medical examination, the Veteran reported stiffness, spasms, and constant lower back pain, which traveled to the mid back and rib areas.  The Veteran reported the pain measured 6/10 on a pain scale.  The pain was treated with over the counter and prescribed oral and topical medications.  No bladder or bowel impairment was indicated.  Physical examination revealed flexion to 90 degrees, with pain starting at 80 degrees.  Extension was to 30 degrees, with pain starting at 20 degrees.  The combined range of thoracolumbar motion at worst was 220 degrees when considering the presence of pain.  There was no additional limitation after repetition motion study though there was objective evidence of pain.  The diagnosis was chronic low back strain, symptomatic.  The VA examiner opined that the condition had no effect upon daily activity, and that the Veteran could perform all activities as tolerated.  The examiner also opined that a September 2008 radiology report, which diagnosed very mild anterior wedging of L1 with no other significant findings, was not clinically significant.

In a May 2011 private medical record the Veteran's private physician noted the appellant's report of back pain with frequent flare-ups that he is bed-ridden up to 1-2 days per week.  In an April 2013 letter the same private physician stated that the Veteran took daily pain control medication to treat the low back pain.  Range of motion measurements were not included.

At an April 2012 VA examination, the examiner diagnosed a lumbar strain.  The examiner noted that the back pain ranged from 5-10/10 on a pain scale of 1-10 (10 being the worst), located in the central low back and radiating out to the lateral aspects of the back.  Back pain was treated with prescribed oral medications and by occasionally wearing a back brace with increased activity.  No bladder or bowel impairment was indicated.  No leg pain, numbness, radiculopathy or neurologic abnormalities were indicated.  The examiner noted that walking was not limited by the back and neither were activities of daily living.  The examiner also noted that flare-ups caused resting for short periods, and that there had been no incapacitation and no bed rest.  Physical examination revealed no evidence of an intervertebral disc syndrome.  Flexion was to 80 degrees with and without objective painful motion.  Extension was to 20 degrees with and without objective painful motion.  The combined range of thoracolumbar motion was 180 degrees.  There was less movement than normal after repetition of range of motion, and objective evidence of pain on movement.  The Veteran was negative for guarding or muscle spasm of the thoracolumbar spine.  The examiner noted that the Veteran reported being able to do his job, but that prolonged sitting increased pain causing the appellant to take frequent breaks to stretch and move about.

Based on the above evidence, the Board finds that the criteria for an initial rating in excess of 10 percent are not met prior to November 7, 2013.  The Veteran's forward flexion was 80 degrees at the April 2012 VA examination report, and 80 degrees at the September 2008 VA examination when considering pain.  As more than 60 degrees of forward flexion were shown, the appellant did not meet the requirements for a 20 percent rating.  Moreover, the combined range of thoracolumbar motion was greater than 120 degrees, and there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, the evidence does not more nearly approximate the criteria for an initial rating in excess of 10 percent.

The Board has considered the Veteran's statements that his low back strain disability should be rated higher than the assigned 10 percent rating.  While the Veteran is competent to report symptoms he is not competent to identify a specific level of disability of the low back strain disability according to the appropriate diagnostic codes.  Competent evidence concerning the nature and extent of the low back disability has been provided by the medical examiners, who examined the Veteran during the current appeal and who provided pertinent opinions in conjunction with the examinations.  The medical findings as provided in the September 2008 and April 2012 VA examination reports directly address the criteria under which this disability is rated.  The Board finds that those medical findings are the most persuasive evidence because of the training and expertise of the examiners.

Accordingly, the preponderance of the evidence is against the assignment of an increased rating in excess of 10 percent for a low back strain disability prior to November 7, 2013.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


Since November 7, 2013

In a November 2013 VA examination, the examiner diagnosed a lumbosacral strain.  The examiner noted that the low back pain ranged from 5-10/10 that the pain was located in the lower lumber spine and radiating to the upper buttocks.  The pain was treated with over the counter and prescribed oral medications and by occasionally wearing a back brace and applying a TENS unit.  No bladder or bowel impairment was indicated.  No leg pain, numbness, radiculopathy or neurologic abnormalities were indicated.  The examiner noted that walking was not limited by the back and neither were activities of daily living though made more slow and difficult.  Walking was limited only by the right hip disorder, which required the regular use of a cane.  The examiner also noted that occasional flare-ups, related to the weather, caused resting for short periods, and use of a heating pad without seeking medical attention.  Physical examination revealed flexion to 30 degrees with and without objective evidence of painful motion.  Extension was 20 degrees with and without objective evidence of painful motion.  The combined range of motion of the thoracolumbar spine was 130 degrees.  There was less movement than normal after repetition of range of motion, objective evidence of pain on movement, and interference with sitting, standing and/or weight bearing.  The Veteran was negative for guarding or muscle spasm of the thoracolumbar spine (back).  The examiner noted that the Veteran reported that he was able to do his job, but pain at work prevented him from doing any prolonged standing or sitting.

At a March 2016 VA examination, the examiner diagnosed a lumbosacral strain and noted that the examination was being conducted during a flare-up.  The examiner noted that the low back pain was severe, and located in the lower lumber spine and sometimes radiated to the upper buttocks.  The pain was treated with over the counter and prescribed oral medications and by occasionally wearing a back brace, applying a TENS unit twice daily and alternating heat and ice pads.  No bladder or bowel impairment was indicated.  No leg pain, numbness, radiculopathy or neurologic abnormalities were indicated.  The examiner noted that walking was not limited by the back and neither were activities of daily living, though made more slow and difficult.  Walking was limited only by the right hip condition, which required the regular use of a cane.  The examiner also noted that flare-ups were prompted by prolonged sitting or standing for 15-20 minutes, requiring resting for short periods, and use of a heating pad without seeking medical attention, and had become more frequent.  Flexion was to 10 degrees with and without objective evidence of painful motion.  Extension was to 10 degrees with and without objective evidence of painful motion.  The combined range of motion of the thoracolumbar spine was 60 degrees, with pain on all tests of all positions.  The examiner recorded that the Veteran could not perform repetitive use testing with at least three repetitions due to severe pain when range of motion exceeded 10 degrees.  The Veteran was positive for guarding and muscle spasm, resulting in an abnormal gait or abnormal spine contour, of the thoracolumbar spine.  There was no evidence of ankylosis of the spine.  The examiner noted that the findings of decreased muscle strengths were felt to be at least as likely as not influenced by the current pain.  The examiner opined that the thoracolumbar spine condition impacted the Veteran's ability to work in that he was unable to sit or stand for extended periods of time (15 to 20 minutes), and unable to flex forward or extend back without exhibiting severe pain with movement.

Based on the above evidence, the Board finds that the criteria for a rating in excess of 40 percent are not met as of November 7, 2013.  The Veteran's forward flexion was 10 degrees at the March 2016 VA examination report, and 30 degrees at the November 2013 VA examination report.  That meets the criteria for a 40 percent rating.  There is, however, no evidence of unfavorable ankylosis of either the entire thoracolumbar spine or the entire spine, which is needed for a higher rating.  Therefore, the evidence does not more nearly approximate the criteria for an initial rating in excess of 40 percent.

The Board acknowledges the Veteran's painful motion on the November 2013 and March 2016 VA examinations.  The Veteran was limited and unable to perform repetitive use testing due to pain and severe pain, respectively.  Although this indicates very severe limitation of motion, a higher rating still cannot be assigned under DeLuca or 38 C.F.R. § 4.59 (2016) because a higher disability rating requires ankylosis.  Here, the VA examiners stated that the Veteran did not have ankylosis of the thoracolumbar spine.

The Board has considered the Veteran's statements that his low back strain disability should be rated higher than the currently assigned 40 percent rating.  In this case, the Veteran is competent to report symptoms; however, he is not competent to identify a specific level of disability due to his low back strain.  Competent evidence concerning the nature and extent of the low back disability has been provided by the medical examiners, who examined the Veteran during the current appeal and who provided pertinent opinions in conjunction with the examinations.  The medical findings as provided in the November 2013 and March 2016 VA examination reports directly address the criteria under which this disability is rated.  The Board finds that those medical findings are the most persuasive evidence because of the training and expertise of the examiners.

Accordingly, the preponderance of the evidence is against the assignment of an increased rating in excess of 40 percent for a low back strain disability as of November 7, 2013.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Lastly, the question of entitlement to referral for consideration of extraschedular ratings is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  


ORDER

Entitlement to a 10 percent rating, but no higher, for a right ilium scar since June 20, 2008 is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 10 percent for a low back strain disability prior to November 7, 2013, is denied. 


Entitlement to a rating in excess of 40 percent for a low back strain disability as of November 7, 2013, is denied.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


